Order filed November 26, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00531-CV
                                 ____________

                       CARLOS DAMIAN, Appellant

                                       V.

 PASA HOUSING GROUP, LLC; GURINDA AKHTAR, INDIVIDUALLY,
                           Appellees


                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-30631

                                  ORDER

      The clerk’s record was filed August 6, 2018. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the “Defendant's First Amended No Evidence
Motion for Summary Judgment” filed April 6, 2018.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 10, 2019, containing the “Defendant's First
Amended No Evidence Motion for Summary Judgment” filed April 6, 2018.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Zimmerer, and Spain.